 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:12-CR-00234 LJO
12                                Plaintiff,              UNITED STATES’ NOTICE OF
                                                          REQUEST AND REQUEST TO SEAL
13                 v.                                     DEFENDANT MORALES’S SECTION
                                                          MOTION; DECLARATION OF AUSA
14   SAUL MORALES,                                        ESCOBAR; [PROPOSED] ORDER
15                                Defendant.
16

17          Pursuant to Local Rule 141, the United States of America, by and through its counsel of
18
     record, hereby provides notice of its request to seal the Section 2255 motion of Defendant Morales,
19
     which identify by name a cooperating witness in this matter. Doc. 373.
20
     DATED:        November 27, 2018.            Respectfully submitted,
21
                                                 McGREGOR W. SCOTT
22                                               United States Attorney

23                                         By:   /s/ Karen A. Escobar___________________
                                                 KAREN A. ESCOBAR
24                                               Assistant United States Attorney

25
26

27

28
                                                      1
29

30
 1
                     UNITED STATES’ REQUEST TO SEAL SECTION 2255 MOTION
 2

 3          The United States, by and through its undersigned counsel, hereby requests to seal Defendant
 4 Morales’s Section 2255 motion (Doc. 373) and file in its place the attached redacted version,

 5
     attached hereto, as set forth below.
 6
            1. Morales’s motion references a cooperating witness (CW) in this case and labels CW as a
 7
                snitch, informant, and “incentivized” witness.
 8
 9          2. The Ninth Circuit and this Court previously granted the government’s request to redact

10              CW’s name from the record.

11          3. The safety and security of cooperating witnesses is paramount. See, e.g., Roviaro v.
12
                United States, 353 U.S. 53, 60-62 (1957) (recognizing government’s interest in protecting
13
                the confidentiality and security of its witnesses). Sealing Defendant Morales’s motion is
14
                necessary to advance the compelling interest in protecting the confidential sources
15
                because revealing their status as government informants or cooperators would place them
16

17              in danger. This danger is not speculative: a landmark 2016 study conducted by the

18              Federal Judicial Center, surveying all district court judges (active and senior), United
19              States Attorney’s Offices, federal public defender and CJA district panel representative’s
20
                offices, and chief probation and pretrial services offices, concluded that “the scope of the
21
                problem” of harm to cooperators “resulting from use of court documents to identify
22
                cooperators” is “substantial.” Margaret S. Williams et al., Survey of Harm to
23

24              Cooperators: Final Report, Federal Judicial Center (2016) (herein, “FJC Final Report”),

25              31. With a 71% response rate that included information from all 94 federal judicial

26              districts, the authors stated with “confiden[ce]” that the “robust and reliable” results of
27              the study reporting “a substantial amount of harm” were “representative of the harm
28
                                                        2
29

30
     experienced by witnesses and defendants/offenders.” Id. at 5, 29–30. The study revealed
 1
     at least 571 instances of harm or threat in the past three years out of 976 questionnaire
 2

 3   respondents, a number described by the authors as the minimum number of instances and

 4   likely understated. See id. at 8. “Over 80% of the incidents reported involved threats of
 5   physical harm, a minimum number of 339 instances,” most often against defendants and
 6
     their friends and family. Id. at 9. These statistics and the study’s observations support
 7
     the notion that “[v]iolent retaliation against cooperators is a pervasive problem, of which
 8
     cases where the perpetrators are identified and prosecuted only represent a fraction.”
 9

10   Caren Myers Morrison, Privacy, Accountability, and the Cooperating Defendant:

11   Towards A New Role for Internet Access to Court Records, 62 Vand. L. Rev. 921, 978

12   (Apr. 2009) (collecting cases of cooperators and their relatives being killed). Indeed, this
13   same concern was echoed in a September 17, 2014 memorandum to all federal judges in
14
     which three committees of the Judicial Conference of the United States—the Court
15
     Administration and Case Management Committee, the Criminal Law Committee, and the
16
     Defender Services Committee—jointly advocated for the protection of government
17

18   cooperators through omitting from court documents the cooperators’ identities. See

19   Memorandum from Committees on Court Administration and Case Management,

20   Criminal Law, and Defender Services, to United States Judges (Sept. 17, 2014), 2 (herein
21
     “Joint Memorandum”). The committees noted the increased access to criminal case
22
     filings in prisons and the corresponding and growing concern that cooperation
23
     information in those filings is being used to harm cooperators who are incarcerated. See
24
     id. The committees described the significant interest in protecting government
25
26   cooperators from intimidation or harm because of the risk of undermining the criminal

27   justice system, as cooperators’ information contributes significantly in federal criminal
28
                                             3
29

30
        prosecutions. See id. Therefore, the judicial committees recommend that all judges
 1
        “continue to be mindful of the potential, but very real, consequences to government
 2

 3      cooperators” of being named, and to consider taking additional precautions to ensure

 4      cooperators’ safety by “avoiding the use of cooperators’ names in . . . opinions and orders
 5      . . . or . . . consider taking additional actions . . . to obscure cooperators’ identities.” Id.
 6
        Such cautionary advice is consistent with the common practice of the federal courts
 7
        regarding at least temporary sealing of cooperator information. See Robert Timothy
 8
        Reagan, Sealing Court Records and Proceedings: A Pocket Guide, Federal Judicial
 9

10      Center (2010), 13 (“It is common for courts to temporarily seal records of criminal

11      defendants’ cooperation in order to protect the confidentiality of ongoing investigations,

12      and to either temporarily or permanently seal records of cooperation to protect the safety
13      of the cooperating defendants and the defendants’ families.”); FJC Final Report at 28
14
        (“Typically the procedures to protect defendants or witnesses included sealing, either as a
15
        general principle or by local rule . . .”). That is precisely the relief sought here.
16
     4. Without sealing, the identified CW will face a substantial likelihood that CW’s safety
17

18      will be endangered. As articulated in the FJC Final Report, the top two sources reported

19      for identifying defendants as cooperators were plea agreements/supplements and § 5K1.1

20      motions. See FJC Final Report at 13.
21
        [S]eventy-six respondents spoke about life in prison for cooperators . . . clearly noting a
22      problem where there is an expectation of harm in prison for those who do cooperate or
        are unable to prove that they did not. These respondents consistently told a story of new
23      inmates reporting to a specific individual (the “shot caller”) in the prison and being
        required to provide their “paperwork” within a few weeks of coming to prison. These
24      concerns prompted inmates to request their docket information, or (in the case of those
        who did cooperate) go as far as to request fake documents to protect them in prison.
25
26      Id. at 29. This articulation again reinforces the anecdotal reports that cooperators, upon

27      being admitted to prison, “are assaulted. They are harassed pretty much on a daily basis.
28
                                                  4
29

30
     Basically, what can be done? We can move them from prison to prison, but some of the
 1
     intelligence . . . is passed on from institution to institution.” Panel Four: Cooperation and
 2

 3   Plea Agreements—Professors & Practitioners, 79 Fordham L. Rev. 65, 73–74 (Oct. 2010)

 4   (comments of Christopher Brown, Intelligence Operations Office of the Bureau of
 5   Prisons). Indeed, the pervasive violence reported against cooperators is likely
 6
     understated. See id. at 74–75 (“[O]ne of the biggest problems that we face inside the
 7
     prison is getting the inmates to actually come forward . . . [I]nmates know that once they
 8
     are assaulted and they admit to being assaulted, they are going to be moved. They want
 9

10   to know how much time they are going to spend in the special housing unit under twenty-

11   three-hour lockdown. They cooperated. They were assaulted, harassed. Now they are

12   locked down for twenty-three hours a day, and they are going to be moved somewhere
13   away from home.”); FJC Final Report at 8 (positing that “actual incidence of harm and
14
     threat is higher” than statistic reported). Courts have repeatedly recognized this physical
15
     danger. See United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1980) (allowing
16
     appellant to use pseudonym on appeal because “use of pseudonyms may prevent the
17

18   dissemination of information within the prison with respect to appellant’s cooperation

19   with the Government”); Defreitas v. Lindsay, No. 08-CV-0052, 2008 WL 4850195, at *3

20   (E.D.N.Y. Nov. 6, 2008) (“[C]ooperators, sexual predators, former law enforcement
21
     officers, and terrorists are especially subjected to harassment and physical violence.
22
     While [the jail] can ordinarily find ways to mask the nature of an inmate’s commitment
23
     to prevent this treatment, it simply cannot do so where the media has divulged as much
24
     information as they have [here].”). Members of the judiciary and prosecutors have
25
26   echoed this reality as well. See Panel Four: Cooperation and Plea Agreements—

27   Professors & Practitioners, 79 Fordham L. Rev. at 72 (statement of Barbara Sale,
28
                                             5
29

30
        Criminal Chief, U.S. Attorney’s Office in the District of Maryland) (“[T]here is a
 1
        continuing need to avoid identifying cooperating witnesses on paper. . . It is not simply
 2

 3      that a person is endangered by cooperating in a particular case. It turns out that being a

 4      ‘snitch’ is a status that sticks to people throughout their incarcerations, and . . . puts them
 5      at risk.”); Panel Five: Cooperation and Plea Agreements—Judges’ Roundtable, 79
 6
        Fordham L. Rev. 85, 93 (Apr. 2010) (statements by judges of Southern and Eastern
 7
        Districts of New York, Middle District of Florida, Eastern District of Pennsylvania,
 8
        District of Connecticut, and Southern District of Mississippi) (discussing “whosarat.com”
 9

10      and problem of cooperator safety in penitentiaries, and outlining different ways districts

11      combat identifying of cooperators, including non-electronic filing of sentencing motions,

12      automatic sealing, and other means). If a substantial probability of endangering
13      cooperators through revelation of their status as cooperators did not exist, it is difficult to
14
        discern the justification for the Joint Memorandum, which states that “cooperation
15
        information” found in “criminal case filings” is “being used to threaten or harm
16
        cooperating individuals, particularly those who are incarcerated,” and urges that courts
17

18      ameliorate that problem by attempting to “obscure cooperators’ identities to ensure their

19      safety.” Joint Memorandum at 1.

20   5. The facts of this case only heighten the probability that, absent sealing, the CW will be
21
        harmed. The CW provided information and details about Morales’s marijuana cultivation
22
        operation and testified against him at trial. This information, should it remain public,
23
        would put the CW at risk of harm.
24
     6. Of course, sealing does not require particular past threats to the identified CW to seal
25
26      Morales’s motion.

27      [I]n some circumstances[,] it might be within a district court’s discretion to grant closure
        without evidence of a direct threat or other evidence corroborating a defendant’s
28
                                                 6
29

30
     subjective fears. The problem of retaliatory acts against those producing adverse
 1   testimony is especially acute in the context of criminal organizations, such as the one in
     which Doe allegedly participated. Hence, a district court in such a case might attribute
 2
     the lack of a direct threat to the very confidentiality that the defendant or witness seeks to
 3   preserve. The district judge also might recognize that a direct threat may not always be
     forthcoming. In any event, the lack of a specific evidentiary configuration need not
 4   constrain the district court’s discretion.
 5   United States v. Doe, 63 F.3d 121, 129–30 (2d Cir. 1995) (citations omitted). The lack of
 6
     a direct threat to the CW does not defeat the substantial probability that the CW will be
 7
     placed in danger if the CW’s cooperation is known. Closure in these circumstances is
 8
     routine across the country. See Robert Timothy Reagan, Sealing Court Records and
 9

10   Proceedings, supra at 6 (“It is common for courts . . . to either temporarily or

11   permanently seal records of cooperation to protect the safety of the cooperating

12   defendants and the defendants’ families.”); FJC Final Report at 30 (citing chief district
13   judges’ reports that among measures taken by district courts is “sealing of docket entries .
14
     . . sua sponte . . . to shield cooperation information.”). Even more systematic (i.e., less
15
     narrowly tailored) approaches have been designed and approved by courts across the
16
     country. For example, on July 9, 2007, the judges of the Eastern District of Pennsylvania
17

18   approved a protocol for all criminal cases mandating that all documents related to pleas,

19   sentencing, and related orders would be designated with a generic title (“Plea Documents,

20   Sentencing Documents and Judicial Documents”), regardless of their content, and
21
     available for inspection only in person at the Office of the Clerk, rather than online. See
22
     Protocol, E.D. Pa. (July 9, 2007), available at
23
     http://www.paed.uscourts.gov/documents/notices/notcrpro.pdf, (last visited January 29,
24
     2016). This protocol was driven by an “immediate need to address problems engendered
25
26   by an Internet website which uses publicly available information to identify and publicize

27

28
                                             7
29

30
               individuals suspected of cooperating with law enforcement agents appearing on the
 1
               docket as accessed through the court’s CM/ECF system.” Id.
 2

 3         7. Finally, alternative methods for protecting the CW are impracticable. For example, 18

 4             U.S.C. § 3521 provides for a witness relocation and protection program under the
 5             direction of the Attorney General. However, the limited number of participants (only
 6
               8,500 witnesses since 1970)1 in that program, contrasted with the much larger group of
 7
               cooperating defendants processed by the criminal justice system annually, indicates that
 8
               such a method of protecting every cooperator would not be feasible given resource
 9

10             limitations. A different method might be to isolate cooperators within the prison system,

11             but such an approach unduly penalizes cooperators and might have undesirable deterrent

12             effects on prospective future cooperators. See Panel Four: Cooperation and Plea
13             Agreements—Professors & Practitioners, 79 Fordham L. Rev. at 75 (discussing
14
               unintended penalty to cooperators who, for their safety, can be placed in “special housing
15
               unit under twenty-three-hour lockdown”).
16
           8. Accordingly, the United States respectfully requests that this Court seal Morales’s
17

18             Section 2255 motion and file in its place the attached redacted motion.

19
     DATED: November 27, 2018.           Respectfully submitted,
20
                                         KAREN A. ESCOBAR
21                                       United States Attorney

22                                       /s/ Karen A. Escobar___________________
                                         KAREN A. ESCOBAR
23                                       Assistant United States Attorney

24

25
26

27
    See United States Marshals Service, “Witness Security Program,”
     1

28 http://www.usmarshals.gov/witsec/ (last visited January 26, 2016).
                                                     8
29

30
                                  DECLARATION OF AUSA ESCOBAR
 1
            I, Karen A. Escobar, declare as follows:
 2
            1.     I am an Assistant United States Attorney for the Eastern District of California and
 3

 4 have been so employed for over twenty-eight years and over thirty-two years as a prosecutor. I am

 5 the Assistant U.S. Attorney assigned to this matter.

 6          2.     The statements contained in the government’s request to seal Morales’s Section 2255
 7
     motion is true and correct to the best of my knowledge.
 8
 9          I declare under penalty of perjury that the foregoing is true and correct to the best of my

10 knowledge.

11
            Executed this 27th day of November, 2018.
12
                                                            /s/ Karen A. Escobar
13                                                          KAREN A. ESCOBAR
14

15
                                                       ORDER
16

17          Having considered the government’s request to seal Defendant Morales’s Section 2255
18
     motion (Doc. 373), and having weighed the competing interests of the defendants, the public, and
19
     the cooperating witness,
20
            IT IS ORDERED that Defendant Morales’s motion found at docket entry 373 in this matter
21

22 be SEALED and that the Clerk of Court file in its place the redacted version provided by the

23 government.

24

25 IT IS SO ORDERED.
26
        Dated:    November 28, 2018                          /s/ Lawrence J. O’Neill _____
27                                                UNITED STATES CHIEF DISTRICT JUDGE
28
                                                        9
29

30
